Exhibit 10.6

 

   LOGO [g215203ex10_6pg1.jpg]  

 

Opening Transaction

 

To:     

MF Global Holdings Ltd.

717 Fifth Avenue

New York, New York 10022

JPMorgan Chase Bank, National Association

From:     

P.O. Box 161

60 Victoria Embankment

London EC4Y 0JP

England

Re:      Base Issuer Warrant Transaction Date:      July 28, 2011

 

 

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between JPMorgan Chase Bank,
National Association, London Branch (“Dealer”) and MF Global Holdings Ltd.
(“Issuer”). This communication constitutes a “Confirmation” as referred to in
the ISDA Master Agreement specified below.

1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. For purposes of the Equity Definitions, each reference herein to a
Warrant shall be deemed to be a reference to a Call Option or an Option, as
context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Issuer had executed an agreement in such form on the date hereof (but without
any Schedule except for (i) the election of Loss and Second Method and US
Dollars (“USD”) as the Termination Currency, (ii) the replacement of the word
“third” in the last line of Section 5(a)(i) of the Agreement with the word
“first” and (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Issuer with the words “, or
becoming capable at such time of being declared,” deleted from clause (1) of
Section 5(a)(vi), with a “Threshold Amount” of USD50 million). In addition,
Section 5(a)(i) of the Agreement shall be amended by adding at the end of such
section the following: “Notwithstanding the foregoing, a default under this
Section 5(a)(i) shall not constitute an Event of Default if (x) the default was
caused solely by error or omission of an administrative or operational

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority



--------------------------------------------------------------------------------

nature; (y) funds were available to enable the party to make the payment when
due and (z) the payment is made within two Local Business Days of such party’s
receipt of written notice of its failure to pay.”

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

 

General Terms:  

Trade Date:

  July 28, 2011

Effective Date:

 

August 2, 2011 or such other date as agreed between the parties, subject to
Section 8(k) below.

Components:

 

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

Warrant Style:

 

European

Warrant Type:

 

Call

Seller:

 

Issuer

Buyer:

 

Dealer

Shares:

 

The common stock of Issuer, par value USD1.00 (Ticker Symbol: “MF”).

Number of Warrants:

 

For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

 

One Share per Warrant

Strike Price:

 

USD 13.0725

Premium:

 

USD 18,164,250

Premium Payment Date:

 

The Effective Date

Exchange:

 

The New York Stock Exchange

Related Exchange:

 

All Exchanges

 

2



--------------------------------------------------------------------------------

Procedures for Exercise:  

In respect of any Component:

 

Expiration Time:

  Valuation Time

Expiration Date:

 

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that, if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction; and provided, further that if the Expiration Date has not occurred
pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its reasonable discretion,
that the Final Disruption Date shall be the Expiration Date (irrespective of
whether such date is an Expiration Date in respect of any other Component for
the Transaction). Notwithstanding the foregoing and anything to the contrary in
the Equity Definitions, if a Market Disruption Event occurs on any Expiration
Date, the Calculation Agent may determine that such Expiration Date is a
Disrupted Day only in part, in which case the Calculation Agent shall make
adjustments to the Number of Warrants for the relevant Component for which such
day shall be the Expiration Date, shall designate the Scheduled Trading Day
determined in the manner described in the immediately preceding sentence as the
Expiration Date for the remaining Warrants for such Component and may determine
the VWAP Price for the Expiration Date that is a Disrupted Day only in part
based on transactions in the Shares effected on such Disrupted Day taking into
account the nature and duration of the relevant Market Disruption Event on such
day. Any Scheduled Trading Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be a Scheduled Trading Day; if a closure of the Exchange prior to its normal
close of trading on any Scheduled Trading Day is scheduled following the date
hereof then such Scheduled Trading Day shall be deemed to be a Disrupted Day in
full. Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring on an Expiration Date. “Final Disruption Date” means May 7, 2019.

Market Disruption Event:

 

Section 6.3(a) of the Equity Definitions is hereby amended by (A) deleting the
words “during the one hour period that ends at the relevant Valuation Time,
Latest Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as
the case may be,” in clause (ii) thereof and (B) by replacing the words “or

 

3



--------------------------------------------------------------------------------

 

(iii) an Early Closure.” therein with “(iii) an Early Closure, or (iv) a
Regulatory Disruption.”.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Regulatory Disruption:

 

Any event that Dealer, in its reasonable discretion and based on the advice of
counsel, determines makes it necessary or advisable with regard to any legal,
regulatory or self-regulatory requirements or related policies and procedures
generally applicable to the relevant line of business, for Dealer to refrain
from or decrease any market activity in connection with the Transaction. Dealer
will notify Issuer promptly of any determination that a Regulatory Disruption
has occurred.

Automatic Exercise:

 

Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

 

As provided in Section 6(a) below.

Settlement Terms:  

In respect of any Component:

 

Settlement Currency:

 

USD

Settlement Method Election:

 

Applicable; provided that:

 

(i) Issuer may elect Cash Settlement only if, on or prior to the Settlement
Method Election Date, Issuer delivers written notice to Dealer stating that
Issuer has elected that Cash Settlement apply, specifying the Components of the
Transaction to which such election applies, and Dealer delivers written consent
to such election by Issuer, by the 2nd Scheduled Trading Day immediately
following the day on which such notice is delivered by Issuer; provided that,
such consent will not be unreasonably withheld or delayed;

  (ii) on such notice delivery date, Issuer shall represent and warrant to
Dealer in writing that, as of such notice delivery date:   (A) Issuer is not
aware of any material nonpublic information regarding Issuer or the Shares;

 

4



--------------------------------------------------------------------------------

  (B) Issuer is electing Cash Settlement in good faith   and not as part of a
plan or scheme to evade compliance with the federal securities laws;   (C)
(I) the assets of Issuer at their fair valuation exceed the liabilities of
Issuer, including contingent liabilities, (II) the capital of Issuer is adequate
to conduct the business of Issuer and (III) Issuer has the ability to pay its
debts and obligations as such debts mature and does not intend to, and does not
believe that it will, incur debt beyond its ability to pay as such debts mature;
  (D) it would be able to purchase the Number of Shares in compliance with the
laws of Issuer’s jurisdiction of organization;   (E) Issuer has the power to
make such election and to execute and deliver any documentation relating to such
election that it is required by this Confirmation to deliver and to perform its
obligations under this Confirmation and has taken all necessary action to
authorize such election, execution, delivery and performance;   (F) such
election and performance of its obligations under this Confirmation do not
violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets; and   (G) any transaction that
Dealer makes with respect to the Shares during the period beginning at the time
that Issuer delivers notice of its Cash Settlement election and ending at the
close of business on the final day of the Settlement Period shall be made by
Dealer at Dealer’s sole discretion for Dealer’s own account and Issuer shall not
have, and shall not attempt to exercise, any influence over how, when, whether
or at what price Dealer effects such transactions, including, without
limitation, the prices paid or received by Dealer per Share pursuant to such
transactions, or whether such transactions are made on any securities exchange
or privately;   (iii) such Settlement Method Election shall apply to the
Component(s) specified in such notice (or, if none are specified, to all
Components); and   (iv) no event of default has occurred and is continuing under
any indebtedness of the Issuer or its subsidiaries in an aggregate principal
amount of $50.0 million or more.   At any time prior to making a Settlement
Method Election, Issuer may, without the consent of Dealer, amend this
Confirmation by notice to Dealer to eliminate Issuer’s right to elect Cash
Settlement.

 

5



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, in refusing to grant its consent with respect
to Issuer’s Cash Settlement election, in addition to other reasons, Dealer may
refuse such grant if Dealer notifies Issuer that, in the reasonable judgment of
Dealer, the election of Cash Settlement or any purchases of Shares that Dealer
(or its affiliates) might make in connection therewith, based upon the advice of
counsel and as a result of events occurring after the Trade Date, would raise
material risks under applicable securities laws.

Electing Party:

 

Issuer

Settlement Method Election Date:

 

The 10th Scheduled Trading Day immediately preceding the scheduled Expiration
Date for the Component with the earliest scheduled Expiration Date.

Default Settlement Method:

 

Net Share Settlement

Net Share Settlement:

 

If Net Share Settlement is applicable to any Component of the Transaction, on
the Settlement Date for such Component, Issuer shall deliver to Dealer a number
of Shares equal to the Number of Shares to be Delivered for such Settlement Date
to the account specified by Dealer and cash in lieu of any fractional Share
valued at the VWAP Price on the Valuation Date corresponding to such Settlement
Date. If, in the reasonable opinion of Issuer or Dealer, based on advice of
counsel, for any reason, the Shares deliverable upon Net Share Settlement would
not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), then Dealer may elect
to either (x) accept delivery of such Shares notwithstanding any restriction on
transfer or (y) have the provisions set forth in Section 8(b) below apply.

 

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

Number of Shares to be Delivered:

 

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero)
divided by (B) such VWAP Price.

VWAP Price:

 

For any Valuation Date, as determined by the Calculation Agent based on the New
York Volume Weighted Average Price per Share for the regular trading session
(including any extensions thereof) of the Exchange on such Valuation Date
(without regard

 

6



--------------------------------------------------------------------------------

 

to pre-open or after hours trading outside of such regular trading session), as
published by Bloomberg at 4:15 P.M., New York City time (or 15 minutes following
the end of any extension of the regular trading session), on such Valuation
Date, on Bloomberg page “MF.N <Equity> AQR” (or any successor thereto) (or if
such published volume weighted average price is unavailable or is manifestly
incorrect, the market value of one Share on such Valuation Date, as determined
by the Calculation Agent using a volume weighted method).

Other Applicable Provisions:

 

If Net Share Settlement is applicable to any Component of the Transaction, the
provisions of Sections 9.1(c), 9.4, 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable to such Component as if “Physical Settlement”
applied to such Component; provided that the Representation and Agreement
contained in Section 9.11 of the Equity Definitions shall be modified by
excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws that exist as a
result of the fact that Issuer is the issuer of the Shares.

Option Cash Settlement Amount:

 

For any Exercise Date, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over (B) the Strike Price (or, if there is no such excess, zero).

Adjustments:  

In respect of any Component:

 

Method of Adjustment:

 

Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below. For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of Issuer
pursuant to Section 8(e) below) under the Transaction have been satisfied in
full.

Extraordinary Dividend:

 

Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full).

Extraordinary Dividend Adjustment:

 

If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to

 

7



--------------------------------------------------------------------------------

 

Section 8(e) below, such later date on which Issuer’s obligations under this
Transaction have been satisfied in full), an ex-dividend date for an
Extraordinary Dividend occurs or is deemed to occur, then the Calculation Agent
will make adjustments to any one or more of the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction to account for
the economic effect on the Transaction of such Extraordinary Dividend.

Extraordinary Events:  

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of The New York Stock Exchange,
The NASDAQ Global Market or The NASDAQ Global Select Market (or their respective
successors) ”; provided, that, if the New Shares are shares of an entity or
person not organized under the laws of the United States, any State thereof or
the District of Columbia, the Calculation Agent may make adjustments to the
Transaction, or request that Issuer make Dealer whole, for any additional costs
resulting from the relevant Merger Event or Tender Offer with respect to
incremental Tax costs reasonably incurred by Dealer or changes to the Hedge
Positions maintained by Dealer.

Consequences of Merger Events:

 

(a)    Share-for-Share:

 

Modified Calculation Agent Adjustment

(b)    Share-for-Other:

 

Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

 

Component Adjustment

Tender Offer:

 

Applicable

Consequences of Tender Offers:

 

(a)    Share-for-Share:

 

Modified Calculation Agent Adjustment

(b)    Share-for-Other:

 

Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

 

Modified Calculation Agent Adjustment

Modified Calculation

 

Agent Adjustment:

 

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation

 

8



--------------------------------------------------------------------------------

 

containing representations, warranties and agreements relating to securities
laws and other issues as requested by Dealer that Dealer has determined, in its
reasonable discretion, to be reasonably necessary or appropriate to allow Dealer
to continue as a party to the Transaction, as adjusted under Section 12.2(e)(i)
of the Equity Definitions, and to preserve its hedging or hedge unwind
activities in connection with the Transaction in a manner compliant with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer, and if such conditions are not met
or if the Calculation Agent determines that no adjustment that it could make
under Section 12.2(e)(i) of the Equity Definitions will produce a commercially
reasonable result, then the consequences set forth in Section 12.2(e)(ii) of the
Equity Definitions shall apply.

Nationalization, Insolvency

or Delisting:

 

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re- quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re- quoted on any such exchange or quotation system,
such exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Termination Event(s):

 

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Issuer being the sole Affected Party) shall be deemed to occur, and, in lieu of
Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

Additional Disruption Events:

 

(a)    Change in Law:

 

Applicable; provided that (A) any determination as to whether (i) the adoption
of or any change in any applicable law or regulation (including, without
limitation, any tax law) or (ii) the promulgation of or any change in or public
announcement of the formal or informal interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law or
regulation (including any action taken by a taxing authority), in each case,

 

9



--------------------------------------------------------------------------------

 

constitutes a “Change in Law” shall be made without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any similar
legal certainty provision in any legislation enacted, or rule or regulation
promulgated, on or after the Trade Date and (B) Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (w) adding the words “(including, for
the avoidance of doubt and without limitation, adoption or promulgation of new
regulations authorized or mandated by existing statute)” after the word
“regulation” in the second line thereof, (x) adding the words “or any Hedge
Positions” after the word “Shares” in the clause (X) thereof, (y) adding the
words “, or holding, acquiring or disposing of Shares or any Hedge Positions
relating,” after the word “obligations” in clause (Y) thereof and (z) inserting
at the end thereof the words “after using commercially reasonable efforts to
avoid such increased cost based on prevailing circumstances applicable to it”.

(b)    Failure to Deliver:

 

Applicable

(c)    Insolvency Filing:

 

Applicable

(d)    Hedging Disruption:

 

Applicable

(e)    Increased Cost of Hedging:

 

Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
hereby amended by inserting the phrase “, after using commercially reasonable
efforts,” between the words “would” and “incur” in the first line thereof.

(f)     Loss of Stock Borrow:

 

Applicable

Maximum Stock Loan Rate:

 

1.00% per annum

(g)    Increased Cost of Stock Borrow:

 

Applicable; provided that Section 12.9(a)(viii) of the Equity Definitions is
hereby amended by inserting the phrase “, after using commercially reasonable
efforts,” between the words “would” and “incur” in the first line thereof.

Initial Stock Loan Rate:

 

0.25% per annum

Hedging Party:

 

Dealer for all applicable Additional Disruption Events.

Determining Party:

 

Dealer for all applicable Additional Disruption Events.

Non-Reliance:

 

Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

 

Applicable

Additional Acknowledgments:

 

Applicable

 

10



--------------------------------------------------------------------------------

3.    Calculation Agent:      Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. The Calculation Agent shall deliver, within five Exchange Business Days
of a written request by Issuer, a written explanation describing in reasonable
detail any calculation, adjustment or determination made by it (including the
methodology, interest rates, quotations, market data (including volatility) and
information from internal sources used in making such calculation, adjustment or
determination, but without disclosing any proprietary models or other
information that Dealer is not permitted to disclose to the Issuer,
notwithstanding Issuer’s agreement to keep such information confidential, under
applicable law, rule, regulation or agreement with third party). 4.    Account
Details:         Dealer Payment Instructions:      

Bank:

    

ABA#:

       

Acct No.:

       

Beneficiary:

    

Ref:

        Account for delivery of Shares to Dealer:   

Account for delivery of Shares to Dealer: To be provided by Dealer

   Issuer Payment Instructions:      

Bank:

    

ABA#:

       

FBO:

    

Account #:

       

Swift:

     5.    Offices:        

JPMorgan Chase Bank, National Association

  

London Branch

     

P.O. Box 161

     

60 Victoria Embankment

     

London EC4Y 0JP

     

England

        The Office of Issuer for the Transaction is:   

Inapplicable; Issuer is not a Multibranch Party.

6.    Notices: For purposes of this Confirmation: (a)   

Address for notices or communications to Issuer:

  

To:

 

MF Global Holdings Ltd.

 

11



--------------------------------------------------------------------------------

  

Attn:

 

David Dunne

       

Treasurer

       

717 Fifth Avenue, 9th Floor

       

New York, New York 10022

     

Telephone:

 

212-589-6327

     

Fax:

 

212-589-6215

     

Email:

 

ddunne@mfglobal.com

     

To:

 

MF Global Holdings Ltd.

     

Attn:

 

Joe Patt

       

Principal Strategies

       

717 Fifth Avenue, 9th Floor

       

New York, New York 10022

     

Telephone:

 

212-589-6267

     

Fax:

 

212-935-4606

     

Email:

 

jpatt@mfglobal.com

     

To:

 

MF Global Holdings Ltd.

     

Attn:

 

Joe Lesar

       

Global Head of Bank Relations

       

717 Fifth Avenue, 9th Floor

       

New York, New York 10022

     

Telephone:

 

212-589-6514

     

Fax:

 

212-589-6215

     

Email:

 

jlesar@mfglobal.com

   (b)   

Address for notices or communications to Dealer:

     

To:

 

JPMorgan Chase Bank, National Association

    

4 New York Plaza, Floor 18

       

New York, NY 10004-2413

     

Attention:

 

EDG Marketing Support

     

Email:

 

EDG_OTC_HEDGING_MS@jpmorgan.com

     

Fax:

 

1-866-886-4506

     

With a copy to:

       

Attention:

 

Karin E. Ross

       

J.P. Morgan Securities LLC

       

383 Madison Avenue, 28th Floor

       

New York, NY 10179

     

Phone:

 

(212) 622-5689

     

Facsimile:

 

(917) 464-3165

     

E-mail:

 

karin.e.ross@jpmchase.com

  

7.    Representations, Warranties and Agreements:

(a)        In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:

 

12



--------------------------------------------------------------------------------

(i)        On the Trade Date and as of the date of any election by Issuer of the
Share Termination Alternative under (and as defined in) Section 8(a) below,
(A) Issuer is not aware of any material nonpublic information regarding Issuer
or the Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii)        Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that neither Dealer nor any of its affiliates
is making any representations or warranties or taking any position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards including ASC Topic 260, Earnings Per Share, ASC Topic 815,
Derivatives and Hedging, or ASC Topic 480, Distinguishing Liabilities from
Equity and ASC 815-40, Derivatives and Hedging – Contracts in Entity’s Own
Equity (or any successor issue statements).

(iii)        Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of the Issuer’s board of directors authorizing the Transaction and
such other certificate or certificates as Dealer shall reasonably request.

(iv)        Issuer is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(v)        Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(vi)        On the Trade Date and the Premium Payment Date (A) the assets of
Issuer at their fair valuation exceed the liabilities of Issuer, including
contingent liabilities, (B) the capital of Issuer is adequate to conduct the
business of Issuer and (C) Issuer has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.

(vii)        Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

(viii)      The representations and warranties of Issuer set forth in Section 3
of the Agreement and Section 1 of the Underwriting Agreement dated as of
July 28, 2011, between Issuer and Goldman, Sachs & Co. and Citigroup Global
Markets Inc., as representatives of the several Underwriters listed in Schedule
A thereto (the “Underwriting Agreement”), are true and correct as of the Trade
Date and the Effective Date and are hereby deemed to be repeated to Dealer as if
set forth herein.

(ix)        During the period starting on the first Expiration Date and ending
on the last Expiration Date (the “Settlement Period”), (A) the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
shall not be subject to a “restricted period,” as defined in Regulation M under
the Exchange Act (“Regulation M”) and (B) Issuer shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Settlement Period .

(x)        During the Settlement Period and on any other Exercise Date, neither
Issuer nor any “affiliate” or “affiliated purchaser” (each as defined in Rule
10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent

 

13



--------------------------------------------------------------------------------

interest, including a unit of beneficial interest in a trust or limited
partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer; provided that
such restrictions will not apply to the following: (A) privately negotiated
off-market purchases of Shares (or any security convertible into or exchangeable
for Shares), (B) purchases of Shares pursuant to exercises of stock options
granted to former or current employees, officers, directors, independent
contractors or other affiliates of Issuer, including the withholding and/or
purchase of Shares from holders of such options to satisfy payment of the option
exercise price and/or to satisfy tax withholding requirements in connection with
the exercise of such options; (C) purchases of Shares from holders of
performance shares or units or restricted shares or units to satisfy tax
withholding requirements in connection with vesting; (D) the conversion or
exchange by holders of any convertible or exchangeable securities of the Issuer
issued prior to the Trade Date pursuant to the terms of such securities; or
(E) purchases of Shares effected by or for a plan by an agent independent of the
Issuer that satisfy the requirements of Rule 10b-18(a)(13)(ii).

(xi)        Issuer agrees that it (A) will not during the Settlement Period
make, or permit to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Issuer’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Issuer to Dealer that such information
is true and correct. In addition, Issuer shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

(xii)      Any Shares issued or delivered in connection with the Transaction
shall be duly authorized and validly issued, fully paid and non-assessable, and
the issuance or delivery thereof shall not be subject to any preemptive or
similar rights and shall, upon issuance, be accepted for listing or quotation on
the Exchange. The Shares of Issuer initially issuable upon exercise of the
Warrants have been reserved for issuance by all required corporate action of the
Issuer.

(xiii)      No state, local or foreign law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning, holding (however defined) or having a right to acquire Shares.

(b)        Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c)        Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to Dealer is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account and without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not

 

14



--------------------------------------------------------------------------------

been and will not be registered under the Securities Act and is restricted under
this Confirmation, the Securities Act and state securities laws, and (v) its
financial condition is such that it has no need for liquidity with respect to
its investment in the Transaction and no need to dispose of any portion thereof
to satisfy any existing or contemplated undertaking or indebtedness and is
capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice), and understands and accepts, the
terms, conditions and risks of the Transaction.

(d)        Dealer represents to Issuer, and Issuer agrees and acknowledges, that
Dealer is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”). The parties hereto
further agree and acknowledge (A) that this Confirmation is (i) a “securities
contract,” as such term is defined in Section 741(7) of the Bankruptcy Code,
with respect to which each payment and delivery hereunder or in connection
herewith is a “termination value,” “payment amount” or “other transfer
obligation” within the meaning of Section 362 of the Bankruptcy Code and a
“settlement payment” within the meaning of Section 546 of the Bankruptcy Code,
and (ii) a “swap agreement,” as such term is defined in Section 101(53B) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “transfer” within the meaning of Section 546 of the Bankruptcy Code, and
(B) that Dealer is entitled to the protections afforded by, among other
sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e), 546(g),
546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e)        As a condition to the effectiveness of the Transaction, Issuer shall
deliver to Dealer (i) an incumbency certificate, dated as of the Trade Date, of
Issuer in customary form and (ii) an opinion of counsel, dated as of the Trade
Date, and reasonably acceptable to Dealer in form and substance, with respect to
matters set forth in clauses (i) through (iv) of Section 3(a) of the Agreement
and the second sentence of Section 7(a)(xii) of this Confirmation as well as the
execution and delivery of this Confirmation, limited to the U.S. federal and New
York state law, subject to customary qualification and exceptions.

(f)        Role of Agent. Each party agrees and acknowledges that (i) J.P.
Morgan Securities LLC, an affiliate of Dealer (“JPMS”), has acted solely as
agent and not as principal with respect to the Transaction and (ii) JPMS has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of the Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under the Transaction.

8. Other Provisions:

(a)        Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 9:30 A.M., New York City time, on the relevant Merger Date,
Announcement Date (as a result of a Merger Event, Tender Offer, Nationalization,
Insolvency or Delisting), Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable (“Notice of
Share Termination”); provided that if Issuer does not elect to satisfy its
Payment Obligation by the Share Termination Alternative, Dealer shall have the
right, in its commercially reasonable discretion, to elect to require Issuer to
satisfy its Payment Obligation by the Share Termination Alternative,
notwithstanding Issuer’s failure to elect or election to the contrary; and
provided further that Issuer shall not have the right to so elect (but, for the
avoidance of doubt, Dealer shall have the right to so elect) in the event of
(i) an Insolvency, a Nationalization, a Tender Offer or a Merger Event, in each
case, in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash or (ii) an Event of Default in which Issuer is the
Defaulting Party or a Termination Event in which Issuer is the Affected Party,
which Event of Default or Termination Event resulted from an event or events
within Issuer’s control. Upon such Notice of Share Termination, the following
provisions shall apply on the Scheduled Trading Day immediately following the
Merger Date, the Tender Offer Date, Announcement

 

15



--------------------------------------------------------------------------------

Date, the Early Termination Date or date of cancellation or termination in
respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:  

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery   Property:  

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash in the Settlement Currency equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:  

The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.

Share Termination Delivery Unit:  

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:  

Applicable

Other Applicable Provisions:  

If Share Termination Alternative is applicable, the provisions of Sections
9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”; provided that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws with respect to securities
comprising Share Termination Delivery Units solely as a result of the fact that
Issuer is the issuer of any Share Termination Delivery Units (or any security
forming a part thereof). If, in the reasonable opinion of Issuer or Dealer,
based on advice of counsel, for any reason, any securities comprising the Share
Termination Delivery Units deliverable pursuant to this Section 8(a) would not
be immediately freely transferable by Dealer under Rule 144 under the Securities
Act, then Dealer may elect to either (x) permit delivery of such securities
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

 

16



--------------------------------------------------------------------------------

(b)        Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable and the Shares or Share Termination
Delivery Units, as the case may be, at such time may not be sold by Dealer
without restriction or limitation under Rule 144 under the Securities Act or
otherwise, then, at the election of Issuer by notice to Dealer within two
Exchange Business Days after the relevant delivery obligation arises, but in any
event at least one Exchange Business Day prior to the date on which such
delivery obligation is due, either (A) all Shares or Share Termination Delivery
Units, as the case may be, delivered by Issuer to Dealer shall be, at the time
of such delivery, covered by an effective registration statement of Issuer for
immediate resale by Dealer (such registration statement and the corresponding
prospectus (the “Prospectus”) (including, without limitation, any sections
describing the plan of distribution) in form and content commercially reasonably
satisfactory to Dealer) or (B) Issuer shall deliver additional Shares or Share
Termination Delivery Units, as the case may be, so that the value of such Shares
or Share Termination Delivery Units, as determined by the Calculation Agent to
reflect an appropriate liquidity discount, equals the value of the number of
Shares or Share Termination Delivery Units that would otherwise be deliverable
if such Shares or Share Termination Delivery Units were freely tradeable
(without prospectus delivery) upon receipt by Dealer (such value, the “Freely
Tradeable Value”); provided that, if requested by Dealer, Issuer shall make the
election described in this clause (B) with respect to Shares delivered on all
Settlement Dates no later than one Exchange Business Day prior to the first
Exercise Date, and the applicable procedures described below shall apply to all
Shares delivered on the Settlement Dates on an aggregate basis. (For the
avoidance of doubt, as used in this paragraph (b) only, the term “Issuer” shall
mean the issuer of the relevant securities, as the context shall require.)

(ii)        If Issuer makes the election described in clause (b)(i)(A) above:

(A)        Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and

(B)        Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Dealer or such affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Dealer or such affiliate and Issuer,
which Registration Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
registration costs and all reasonable fees and expenses of counsel for Dealer,
and shall provide for the delivery of customary accountants’ “comfort letters”
to Dealer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

(iii)       If Issuer makes the election described in clause (b)(i)(B) above:

(A)        Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Dealer or such affiliate identified by
Dealer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B)        Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in

 

17



--------------------------------------------------------------------------------

connection with the private placement of such Shares or Share Termination
Delivery Units, as the case may be, by Issuer to Dealer or such affiliate and
the private resale of such shares by Dealer or such affiliate, substantially
similar to private placement purchase agreements customary for private
placements of equity securities of similar size, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
reasonable fees and expenses of counsel for Dealer, shall contain
representations, warranties and agreements of Issuer reasonably necessary or
advisable to establish and maintain the availability of an exemption from the
registration requirements of the Securities Act for such resales, and shall use
commercially reasonable efforts to provide for the delivery of customary
accountants’ “comfort letters” to Dealer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the offering memorandum prepared for the resale
of such Shares;

(C)        Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of any seller’s and
broker’s representation letters customarily delivered by Dealer in connection
with resales of restricted securities pursuant to Rule 144 under the Securities
Act, without any further requirement for the delivery of any certificate,
consent, agreement, opinion of counsel, notice or any other document, any
transfer tax stamps or payment of any other amount or any other action by Dealer
(or such affiliate of Dealer); and

(D)        Issuer may not make the election described in this clause (b) if, on
the date of its election, it has taken, or caused to be taken, any action that
would make unavailable either the exemption pursuant to Section 4(2) of the
Securities Act for the sale by Issuer to Dealer (or any affiliate designated by
Dealer) of the Shares or Share Termination Delivery Units, as the case may be,
or the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act
for resales of the Shares or Share Termination Delivery Units, as the case may
be, by Dealer (or any such affiliate of Dealer).

(c)        Make-whole Shares. If Issuer makes the election described in clause
(i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliate may sell
(which sale shall be made in a commercially reasonable manner) such Shares or
Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliate completes the sale
of all such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value. If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

 

18



--------------------------------------------------------------------------------

(d)        Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 9.0%
or more of the outstanding Shares on the date of determination, (ii) the Option
Equity Percentage exceeds 14.5% or (iii) Dealer, Dealer Group or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under Section 203
of the Delaware General Corporation Law or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), would own, beneficially own, constructively own, control, hold the power
to vote or otherwise meet a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting (other than on Schedule 13D or 13G under the Exchange Act) or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would subject a Dealer Person to
restrictions (including restrictions relating to business combinations and other
designated transactions) under Applicable Laws minus (y) 1.0% of the number of
Shares outstanding on the date of determination (any such condition described in
clause (i), (ii) or (iii), an “Excess Ownership Position”). The “Option Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of (x) the Number of Warrants
and (y) the Warrant Entitlement and (2) the aggregate number of Shares
underlying any other warrants sold by Issuer to Dealer, and (B) the denominator
of which is the number of Shares outstanding. If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of this provision,
Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Dealer gives notice to Issuer that such
delivery would not result in the existence of an Excess Ownership Position.

(e)        Limitations on Settlement by Issuer. Notwithstanding anything herein
or in the Agreement to the contrary, in no event shall Issuer be required to
deliver Shares in connection with the Transaction in excess of the lower of
(i) 19,701,454 Shares (such number, as it may be adjusted from time to time in
accordance with the provisions hereof, including the “Adjustment” provisions
above, the “Capped Number”) and, (ii) so long as the Shareholder Approval (as
defined below) has not been obtained, 8,692,426 (such number, as it may be
adjusted from time to time in accordance with the provisions hereof and in
accordance with the rules of the New York Stock Exchange, including the
“Adjustment” provisions above, the “NYSE Capped Number”) (provided that Issuer
shall promptly notify Dealer about any relevant change to such rules of which
Issuer becomes aware). Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer would have otherwise been required
to deliver Shares but shall not have delivered the full number of Shares
deliverable as a result of the Capped Number defined in clause (i) above (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver Shares, from time to time until the full number of Deficit Shares
have been delivered pursuant to this paragraph, when, and to the extent, that
(A) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (B) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (C) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions
(such events as set forth in clauses (A), (B) and (C) above, collectively, the
“Share Issuance Events”). At any time that Issuer is obligated to deliver
Deficit Shares, Issuer shall promptly notify Dealer of the occurrence of any of
the Share Issuance Events (including the number of Shares subject to clause (A),
(B) or (C) and the corresponding number of Shares to be delivered) and, as
promptly as reasonably practicable, deliver such

 

19



--------------------------------------------------------------------------------

Shares thereafter if permitted to do so without violating the rules of the New
York Stock Exchange. Issuer shall not, until Issuer’s obligations under the
Transaction have been satisfied in full, use any Shares that become available
for potential delivery to Dealer as a result of any Share Issuance Event for the
settlement or satisfaction of any transaction or obligation other than the
Transaction or reserve any such Shares for future issuance for any purpose other
than to satisfy Issuer’s obligations to Dealer under the Transaction. In
addition, Issuer agrees to use its reasonable best efforts to obtain Shareholder
Approval to eliminate the NYSE Capped Number with respect to this Transaction
(such approval, the “Shareholder Approval”). For the avoidance of doubt,
“reasonable best efforts” for the purposes of the preceding sentence means, for
each of Issuer’s regularly scheduled annual shareholder meetings until the
Shareholder Approval is obtained, putting forth such proposal on the official
shareholder voting ballot, the board of directors of Issuer (the “Board of
Directors”) recommending shareholders vote in favor of such proposal, and the
Board of Directors supporting such proposal in the event of any potential
opposition. Until such time that the Issuer obtains the Shareholder Approval, if
as of any Settlement Date for any Component with respect to this Transaction, as
a result of the application of the NYSE Capped Number, Issuer does not deliver
to Dealer a number of Shares equal to the Number of Shares to be Delivered with
respect to such Settlement Date or a number of Share Termination Delivery Units
due on any date determined in accordance with Section 8(a) of this Confirmation,
the Calculation Agent shall make an adjustment to the Strike Price, the Warrant
Entitlement or any other term relevant to any outstanding Component of this
Transaction, to account for such number of Shares or Share Termination Delivery
Units not so delivered to Dealer, in order to allow Dealer to be made whole for
any failure by Issuer to deliver any Shares or Share Termination Delivery Units
with respect to the Number of Shares to be delivered or the number of Share
Termination Delivery Units required to be delivered pursuant to Section 8(a) of
this Confirmation, as the case may be, for any Component under this Transaction;
provided that the aggregate Number of Shares to be Delivered for all Settlement
Dates will not be greater than the lower of (i) the Capped Number and (ii) the
NYSE Capped Number.

(f)        Equity Rights. Dealer acknowledges and agrees that this Confirmation
is not intended to convey to it rights with respect to the Transaction that are
senior to the claims of common stockholders in the event of Issuer’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Issuer’s bankruptcy to any claim arising
as a result of a breach by Issuer of any of its obligations under this
Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that the obligations of Issuer under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of Issuer
herein under or pursuant to any other agreement.

(g)        Amendments to Equity Definitions. The following amendments shall be
made to the Equity Definitions:

(i)        The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”;

(ii)        Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are
hereby amended by deleting the words “diluting or concentrative” and replacing
them with “material” and adding the phrase “or options on the Shares” at the end
of the sentence;

(iii)       Section 12.1(l) of the Equity Definitions shall be amended (w) by
deleting the parenthetical phrase in both the third line thereof and the fifth
line thereof and (x) by replacing the

 

20



--------------------------------------------------------------------------------

word “that” in both the third line thereof and the fifth line thereof with the
words “whether or not such announcement”, (y) Sections 12.2(b), 12.2(e), 12.3(a)
and 12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Merger Date” and “Tender Offer Date”, as the case may
be, with the words “Announcement Date”, and (z) (A) Section 12.2(e) shall be
amended by inserting, in the first line thereof, after the newly inserted words
“Announcement Date”, the words “(or, if the Calculation Agent reasonably
determines that such adjustment is appropriate, on the relevant Merger Date or
the date on which the Calculation Agent reasonably determines that the Merger
Event, with respect to which such Announcement Date has occurred, will not be
completed)” and (B) Section 12.3(d) shall be amended by inserting, in the first
line thereof, after the newly inserted words “Announcement Date”, the words
“(or, if the Calculation Agent reasonably determines that such adjustment is
appropriate, on the relevant Tender Offer Date or the date on which the
Calculation Agent reasonably determines that an event, with respect to which
such Announcement Date has occurred, will not be completed)”;

(iv)       Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
(B) replacing “will lend” with “lends” in subsection (B); and (C) deleting the
phrase “neither the Non-Hedging Party nor the Lending Party lends Shares in the
amount of the Hedging Shares or” in the penultimate sentence;

(v)        Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C),
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence; and

(vi)       Section 12.7(b) of the Equity Definitions is hereby amended by
deleting the words “(and in any event within five Exchange Business Days) by the
parties after” appearing after the words “agreed promptly” and replacing with
the words “by the parties on or prior to”.

(h)        Transfer and Assignment. Dealer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer, to any bank, broker-dealer or other regulated
entity or any affiliate thereof that in either case regularly enters into
over-the-counter equity derivative transactions.

(i)        Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(j)        Additional Termination Events. The occurrence of any of the following
shall constitute an Additional Termination Event with respect to which the
Transaction shall be the sole Affected Transaction and Issuer shall be the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i)        Dealer reasonably determines, based on advice of counsel, that it is
advisable to terminate a portion of the Transaction so that Dealer’s related
hedging activities will comply with applicable securities laws, rules or
regulations or related policies and procedures of Dealer (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer), or Dealer, despite using commercially reasonable efforts, is
unable or reasonably determines, based on advice of counsel, that it is
impractical or illegal to hedge its obligations pursuant to this Transaction in
the public market without registration under the Securities Act or as a result
of any legal, regulatory or self-regulatory requirements;

 

21



--------------------------------------------------------------------------------

(ii)        at any time at which any Excess Ownership Position occurs, Dealer,
in its discretion, is unable to effect a transfer or assignment to a third party
of the Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing and terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;

(iii)        any Person or Group, other than Issuer or Issuer’s subsidiaries
files a Schedule TO or any schedule, form or report under the Exchange Act
disclosing that such Person or Group has become the direct or indirect ultimate
Beneficial Owner of the Issuer’s common equity representing more than 50% of the
voting power of the Issuer’s common equity;

(iv)        the consummation of any consolidation, merger, amalgamation, scheme
of arrangement or other binding share exchange or reclassification or similar
transaction between Issuer and another person (other than Issuer’s
subsidiaries), in each case pursuant to which the Shares shall be converted into
cash, securities or other property, other than a transaction (A) that results in
the holders of all classes of the Issuer’s common equity immediately prior to
such transaction owning, directly or indirectly, as a result of such
transaction, more than 50% of the surviving corporation or transferee or the
parent thereof immediately after such event, or (B) effected solely to change
the Issuer’s jurisdiction of incorporation or to form a holding company for the
Issuer and that results in a share exchange or reclassification or similar
exchange of the outstanding Shares solely into common shares of the surviving
entity or any sale or other disposition in one transaction or a series of
transactions of all or substantially all of the assets of the Issuer and the
Issuer’s subsidiaries, on a consolidated basis, to another person (other than
any of the Issuer’s subsidiaries); or

(v)        so long as Issuer does not obtain the Shareholder Approval described
in Section 8(e) of this Confirmation, at any time during the period from and
including the Trade Date, to and including the final Expiration Date, (x) the
Number of Shares to be Delivered with respect to all Components of this
Transaction that would be deliverable (determined as if such time were the
Valuation Time, such date were the Exercise Date and Valuation Date for a number
of Warrants equal to the Number of Warrants as of such date and Net Share
Settlement applied) exceeds a number of Shares equal to 77.33% of the NYSE
Capped Number or (y) Issuer makes a public announcement of any transaction or
event that, in the reasonable opinion of Dealer would, upon consummation of such
transaction or upon the occurrence of such event, as applicable, and after
giving effect to any applicable adjustments hereunder, cause the Number of
Shares to be Delivered with respect to all Components of this Transaction
immediately following the consummation of such transaction or the occurrence of
such event (determined as if the time immediately following the consummation of
such transaction or the occurrence of such event were the Valuation Time, the
date upon which such transaction is consummated or such event occurs were the
Exercise Date and Valuation Date for a number of Warrants equal to the Number of
Warrants as of such date and Net Share Settlement applied) to exceed a number of
Shares equal to 77.33% of the NYSE Capped Number.

provided, however, that in the case of a transaction or event described in
clause (iii) or (iv) above, if at least 90% of the consideration received or to
be received by holders of the Shares (excluding cash payments for fractional
Shares) in the transaction or transactions described in such clauses above
consists of shares of common stock or common equity interests that are traded on
a United States national or regional securities exchange or that will be so
traded when issued or exchanged in connection with the transaction or
transactions described in such clauses above, such transaction or transactions
will not constitute an Additional Termination Event as a result of either clause
(iii) or (iv) above.

Solely for the purposes of this Section 8(j), “Person” shall include any
“person” within the meaning of Section 13(d) of the Exchange Act.

Solely for the purposes of this Section 8(j), “Group” shall include any “person”
within the

 

22



--------------------------------------------------------------------------------

meaning of Section 13(d) of the Exchange Act.

Solely for the purposes of this Section 8(j), whether a Person is a “Beneficial
Owner” of securities shall be defined under Rule 13d-3 of the Exchange Act.

(k)        Effectiveness. If, on or prior to the Effective Date, Dealer
reasonably determines that it is advisable to cancel the Transaction because of
concerns that Dealer’s related hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, the Transaction
shall be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.

(l) Unwind Calculation. In connection with any calculation of any amount
pursuant to Section 6 of the Agreement or Section 12 of the Equity Definitions,
for the avoidance of doubt, Dealer shall make any such calculations without
taking into account the limitation set forth in clause (ii) of the first
sentence of Section 8(e) of this Confirmation.

(m)        Extension of Settlement. Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market or stock loan market or to enable Dealer
to effect purchases of Shares in connection with its hedging activity hereunder
in a manner that would, if Dealer were Issuer or an affiliated purchaser of
Issuer, based on advice of counsel, be in compliance with applicable legal,
regulatory and self-regulatory requirements or with related policies and
procedures applicable to Dealer.

(n)        No Netting and Set-off. The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

(o)        Delivery of Cash. For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring the Issuer to deliver cash in
respect of the settlement of the Transaction, except in circumstances where the
required cash settlement thereof is permitted for classification of the contract
as equity by ASC 815-40 (formerly EITF 00-19) as in effect on the relevant Trade
Date (including, without limitation, where the Issuer so elects to deliver cash
or fails timely to elect to deliver Shares or Share Termination Delivery
Property in respect of such settlement).

(p)        Governing Law. THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

(q)        Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Issuer and
Dealer.

(r)        Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

(s)        Illegality. The parties agree that, for the avoidance of doubt, for
purposes of Section 5(b)(i) of the Agreement, “any applicable law” shall include
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any rules
and regulations promulgated thereunder, without regard to Section 739 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, and the
consequences specified in the Agreement, including without limitation, the
consequences specified in Section 6 of the Agreement, shall apply to any
Illegality arising from any such act, rule or regulation.

(t)        Notice of Acquisition of Bank Shares or Assets. Issuer shall give
Dealer a written notice no later than 30 days prior to any day on which Issuer
effects any transaction subject to Section 3 of the

 

23



--------------------------------------------------------------------------------

Bank Holding Company Act of 1956, as amended. Such notice shall describe such
transaction in reasonable detail and specify the anticipated effective date of
such acquisition.

(u)        Designation by Dealer.  Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities, or make or receive any
payment in cash, to or from Issuer, Dealer may designate any of its affiliates
to purchase, sell, receive or deliver such Shares or other securities, or to
make or receive such payment in cash, and otherwise to perform Dealer’s
obligations in respect of the Transaction and any such designee may assume such
obligations; provided that such designation shall not result in any additional
costs or liabilities for Issuer. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of this Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

9.  Waiver of Jury Trial.  Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction by, among other things, the mutual waivers and certifications
provided herein.

10.  Submission to Jurisdiction.  Section 13(b) of the Agreement is deleted in
its entirety and replaced by the following:

 

“Each party hereby irrevocably and unconditionally submits for itself and its
property in any suit, legal action or proceeding relating to the Agreement
and/or the Transaction, or for recognition and enforcement of any judgment in
respect thereof, (each, “Proceedings”) to the exclusive jurisdiction of the
Supreme Court of the State of New York, sitting in New York County, the courts
of the United States of America for the Southern District of New York and
appellate courts from any thereof. Nothing in this Confirmation or the Agreement
precludes either party from bringing Proceedings in any other jurisdiction if
(A) the courts of the State of New York or the United States of America for the
Southern District of New York lack jurisdiction over the parties or the subject
matter of the Proceedings or declines to accept the Proceedings on the grounds
of lacking such jurisdiction; (B) the Proceedings are commenced by a party for
the purpose of enforcing against the other party’s property, assets or estate
any decision or judgment rendered by any court in which Proceedings may be
brought as provided hereunder; (C) the Proceedings are commenced to appeal any
such court’s decision or judgment to any higher court with competent appellate
jurisdiction over that court’s decisions or judgments if that higher court is
located outside the State of New York or Borough of Manhattan, such as a federal
court of appeals or the U.S. Supreme Court; or (D) any suit, action or
proceeding has been commenced in another jurisdiction by or against the other
party or against its property, assets or estate and, in order to exercise or
protect its rights, interests or remedies under the Agreement or this
Confirmation, the party (1) joins, files a claim, or takes any other action, in
any such suit, action or proceeding, or (2) otherwise commences any Proceeding
in that other jurisdiction as the result of that other suit, action or
proceeding having commenced in that other jurisdiction.”

 

24



--------------------------------------------------------------------------------

LOGO [g215203ex10_6pg1.jpg]

Issuer hereby agrees (a) to check this Confirmation carefully and promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing (in the exact form provided by Dealer)
correctly sets forth the terms of the agreement between Dealer and Issuer with
respect to the Transaction, by manually signing this Confirmation or this page
hereof as evidence of agreement to such terms and providing the other
information requested herein and promptly returning an executed copy to EDG
Marketing Support, J.P. Morgan Securities LLC, fax (866) 886-4506.

 

Yours faithfully, J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank,
National Association

By:

 

/s/ Santosh Sreenivasan

Authorized Signatory

Name: SANTOSH SREENIVASAN

 

 

 

Agreed and Accepted By:

MF GLOBAL HOLDINGS LTD.

By:

 

/s/ David Dunne

  Name:        David Dunne   Title:          Treasurer

 

 

 

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association

Main Office 1111 Polaris Parkway, Columbus, Ohio 43271

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 125 London Wall, London EC2Y 5AJ

Authorised and regulated by the Financial Services Authority

[Warrant]



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

   

    Component Number    

 

          Number of    
Warrants      

Expiration Date  

 

       1     82,089     1-Nov-18      2     82,089     2-Nov-18      3    
82,089     5-Nov-18      4     82,089     6-Nov-18      5     82,089    
7-Nov-18      6     82,089     8-Nov-18      7     82,089     9-Nov-18      8  
  82,089     12-Nov-18      9     82,089     13-Nov-18      10     82,089    
14-Nov-18      11     82,089     15-Nov-18      12     82,089     16-Nov-18     
13     82,089     19-Nov-18      14     82,089     20-Nov-18      15     82,089
    21-Nov-18      16     82,089     23-Nov-18      17     82,089     26-Nov-18
     18     82,089     27-Nov-18      19     82,089     28-Nov-18      20    
82,089     29-Nov-18      21     82,089     30-Nov-18      22     82,089    
3-Dec-18      23     82,089     4-Dec-18      24     82,089     5-Dec-18      25
    82,089     6-Dec-18      26     82,089     7-Dec-18      27     82,089    
10-Dec-18      28     82,089     11-Dec-18      29     82,089     12-Dec-18     
30     82,089     13-Dec-18      31     82,089     14-Dec-18      32     82,089
    17-Dec-18      33     82,089     18-Dec-18      34     82,089     19-Dec-18
     35     82,089     20-Dec-18      36     82,089     21-Dec-18      37    
82,089     24-Dec-18      38     82,089     26-Dec-18      39     82,089    
27-Dec-18      40     82,089     28-Dec-18      41     82,089     31-Dec-18     
42     82,089     2-Jan-19      43     82,089     3-Jan-19      44     82,089  
  4-Jan-19   



--------------------------------------------------------------------------------

  45     82,089     7-Jan-19      46     82,089     8-Jan-19      47     82,089
    9-Jan-19      48     82,089     10-Jan-19      49     82,089     11-Jan-19
     50     82,089     14-Jan-19      51     82,089     15-Jan-19      52    
82,089     16-Jan-19      53     82,089     17-Jan-19      54     82,089    
18-Jan-19      55     82,089     22-Jan-19      56     82,089     23-Jan-19     
57     82,089     24-Jan-19      58     82,089     25-Jan-19      59     82,089
    28-Jan-19      60     82,089     29-Jan-19      61     82,089     30-Jan-19
     62     82,089     31-Jan-19      63     82,089     1-Feb-19      64    
82,089     4-Feb-19      65     82,089     5-Feb-19      66     82,089    
6-Feb-19      67     82,089     7-Feb-19      68     82,089     8-Feb-19      69
    82,089     11-Feb-19      70     82,089     12-Feb-19      71     82,089    
13-Feb-19      72     82,089     14-Feb-19      73     82,089     15-Feb-19     
74     82,089     19-Feb-19      75     82,089     20-Feb-19      76     82,089
    21-Feb-19      77     82,089     22-Feb-19      78     82,089     25-Feb-19
     79     82,089     26-Feb-19      80     82,089     27-Feb-19      81    
82,089     28-Feb-19      82     82,089     1-Mar-19      83     82,089    
4-Mar-19      84     82,089     5-Mar-19      85     82,089     6-Mar-19      86
    82,089     7-Mar-19      87     82,089     8-Mar-19      88     82,089    
11-Mar-19      89     82,089     12-Mar-19      90     82,089     13-Mar-19     
91     82,089     14-Mar-19      92     82,089     15-Mar-19      93     82,089
    18-Mar-19      94     82,089     19-Mar-19   

 

2



--------------------------------------------------------------------------------

  95     82,089     20-Mar-19      96     82,089     21-Mar-19      97    
82,089     22-Mar-19      98     82,089     25-Mar-19      99     82,089    
26-Mar-19      100     82,089     27-Mar-19      101     82,089     28-Mar-19   
  102     82,089     29-Mar-19      103     82,089     1-Apr-19      104    
82,089     2-Apr-19      105     82,089     3-Apr-19      106     82,089    
4-Apr-19      107     82,089     5-Apr-19      108     82,089     8-Apr-19     
109     82,089     9-Apr-19      110     82,089     10-Apr-19      111    
82,089     11-Apr-19      112     82,089     12-Apr-19      113     82,089    
15-Apr-19      114     82,089     16-Apr-19      115     82,089     17-Apr-19   
  116     82,089     18-Apr-19      117     82,089     22-Apr-19      118    
82,089     23-Apr-19      119     82,089     24-Apr-19      120     82,136    
25-Apr-19   

 

3